Citation Nr: 1331354	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-42 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a sinus condition, to include sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel






INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from August 1950 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In opening, the Board notes that the RO has characterized the sinus claim on appeal as one for service connection of sinusitis.  A review of the record, however, discloses that the scope of Veteran's claim is broader than sinusitis, and notably reflects that the Veteran has also complained, and been assessed as having on occasion, allergic rhinitis. 

A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As the record also discloses an assessment of allergic rhinitis and that the Veteran seeks service connection for sinus problems, the Board has re-characterized the claim. 

In April 2012 and April 2013, the Board remanded the claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks entitlement to service connection for a sinus condition, to include sinusitis and allergic rhinitis.  After a careful review of the evidence of record, the Board finds that, unfortunately, the claim must be remanded one more time for additional development prior to the issuing of a decision.  The Board regrets the additional delay in deciding the claim, but finds that additional development is needed to ensure due process.

In the April 2012 remand, the Board requested the RO obtain a VA medical opinion as to the nature and etiology of the claimed sinus condition.  The Veteran was afforded a VA examination in June 2012.  At the time, the examiner provided an opinion stating that the allergic rhinitis and sinusitis are not caused by or the result of service.  However, he further stated that "any connection with service would be tenuous at best due to the large gap of time between military discharge and the first documented episode of sinusitis/rhinitis following service."  It appeared the examiner had focused on the currently reported symptomatology and had not considered the Veteran's reports of continuity of symptomatology since service.

In April 2013, the Board remanded the claim to obtain a clarification from the June 2012 examiner.  The examiner was asked to specifically consider the Veteran's lay assertions that he has experienced sinus problems since service.  

A clarification opinion was obtained in May 2013.  The June 2012 examiner stated that during the VA examination in June of 2012, the Veteran denied having any ongoing symptoms or allergic rhinitis.  There is no nexus between service and the later diagnosed allergic rhinitis.  He further stated that as noted in the June 1012 examination, the Veteran does not have a diagnosis of chronic sinusitis; he does not meet the criteria for this diagnosis.  Rather, he has a history of intermittent episodes of acute sinusitis.  He acknowledged that although there is no documentation of periodic treatment for sinus infections following service, the Veteran reports that he has had continuity of symptoms since service.  However, he concluded that there is no nexus or causal relationship between the episode in service and those occurring later in life.  Sinus infections are quite common.  Sinus infections are generally self-limiting and do not portend permanent residuals or chronic disability.  As noted, there is no evidence of chronic sinusitis in this case.  The intermittent sinusitis was most likely related to, and exacerbated by, the Veteran's prior history of tobaccoism.  Smoking is a known risk factor for sinusitis.

The Veteran's representative has now argued that the Veteran stopped smoking in 1987 and that the time frame of his smoking cessation should be considered in the etiology opinion.  He submitted several articles explaining the relationship between smoking and sinus type symptoms, and how the passage of time between smoking cessation affects the symptoms.  

The Board finds that the May 2013 medical opinion does not clarify the Board's concerns.  Indeed, the opinion provides additional issues to be clarified.  The examiner fails to reconcile the fact that the Veteran stopped smoking over two decades ago and yet continues to experience bouts of sinusitis and allergic rhinitis.  He fails to explain how the remote tobacco use continues to affect his current sinusitis and allergic rhinitis.  

Accordingly, the Board finds that a new opinion is needed prior to deciding the claim.  The opinion should be obtained form a different VA examiner and should be obtained from a specialist. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to be conducted by an ear, nose and throat (ENT) physician, to determine the nature and etiology of his claimed sinus condition, to include sinusitis and allergic rhinitis.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions of continuity of symptomatology since service, and the pertinent medical evidence.  The examiner is reminded that the Veteran is competent to report symptoms.  

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed sinus condition, to include sinusitis and allergic rhinitis, is/are attributable to service.

A clear and complete rationale for all opinions rendered  should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



